Case 1:20-cv-03477-LLS Document 26-8 Filed 08/31/20 Page 1 of 18




            EXHIBIT 6
             Case 1:20-cv-03477-LLS Document 26-8 Filed 08/31/20 Page 2 of 18



                                                                                                                   DOI: 10.1111/eea.12852
                        MINI REVIEW

                        Mosquito phytophagy – sources exploited, ecological
                        function, and evolutionary transition to haematophagy
                        Daniel A. H. Peach*            & Gerhard Gries
                        Department of Biological Sciences, Simon Fraser University, Burnaby, BC, V5A 1S6, Canada
                        Accepted: 21 August 2019

                        Key words: mosquitoes, pollination, sensory ecology, plant-feeding, sugar-feeding, predation risk,
                        microbes, monitoring, control, nectar thief


Abstract                For a very long time, mosquitoes have been known or suspected to consume plant liquids. Recently
                        eclosed mosquitoes cannot survive long without consuming sugary plant liquids that provide fuel for
                        flight and enable blood-feeding and mating. Populations of even highly synanthropic mosquitoes
                        may not be able to persist without phytophagy, even when vertebrate blood is readily available. Phy-
                        tophagy is a key element of mosquito ecology, and understanding it is critical to combat mosquito-
                        borne diseases. In this review, we summarize the current knowledge about mosquito phytophagy and
                        outline future research needs. Specifically, we review the many plant-derived food sources mosqui-
                        toes exploit, study the pollination function of mosquitoes, highlight the predation risks of plant-for-
                        aging mosquitoes, investigate the role of microbes in the sugar-foraging ecology of mosquitoes, and
                        shed light on the evolution of haematophagy.



                                                                            Phytophagy is a key element of mosquito ecology, and
Introductory remarks                                                     understanding it is critical to combat mosquito-borne dis-
To complete a gonotrophic cycle, the females of many                     eases (Ferguson et al., 2010). Nonetheless, many questions
mosquito species obtain vertebrate blood, a behaviour                    regarding interactions between mosquitoes and plants
known as haematophagy; however, for a very long time,                    remain. In this review, we summarize the current knowl-
mosquitoes have also been known or suspected to con-                     edge about mosquito phytophagy and outline future
sume plant liquids (Swammerdam, 1758; Ficalbi, 1899). It                 research needs. The review covers a wide range of distinct
is now recognized that sugary plant liquids provide essen-               but interrelated topics which we have organized into sec-
tial food for adult male and female mosquitoes (Foster,                  tions A–G, each ending with a summary of the most salient
1995; Stone & Foster, 2013; Nyasembe & Torto, 2014)                      points.
which are considered at least partly phytophagous (Stone
et al., 2018). Our broad definition of phytophagy in this
                                                                         Section A: Is the term ‘sugar-feeding’ appropriate?
review includes ingestion of nectar (nectarivory), fruit
juices (frugivory), plant sap, and plant exudates.                       Plant sugars provide adult mosquitoes with vitally impor-
   Recently eclosed mosquitoes cannot survive long with-                 tant energy for flight and survival (Foster, 1995). However,
out consuming sugary plant liquids (Foster, 1995). These                 conceptualizing mosquitoes simply as plant ‘sugar-feed-
sugary plant meals provide fuel for flight and enable                    ing’ is overly reductive. Mosquitoes also require non-car-
blood-feeding and mating (Foster, 1995). Blood-fed but                   bohydrate nutrients including amino acids, salts, and
sugar-deprived mosquitoes lay fewer eggs (Foster, 1995),                 vitamins that occur in nectar or other plant-derived fluids
have lower energy stores for overwintering (Foster, 1995),               (Baker & Baker, 1973; Nicolson & Thornburg, 2007; Riv-
and are less able to mate (Stone et al., 2009, 2011). Popula-            era-Perez et al., 2017). Mosquitoes acquire these types of
tions of even highly synanthropic mosquitoes may not be                  nutrients as part of their larval diet or from blood-feeding
able to persist without phytophagy, even when vertebrate                 but also from plant-derived products (Rivera-Perez et al.,
blood is readily available (Stone et al., 2009).                         2017). Amino acids added to synthetic nectar enhanced
                                                                         the survival of adult Culex quinquefasciatus Say females
                                                                         (Vrzal et al., 2010), and multivitamins added to a 10%
*Correspondence: E-mail: dan@danpeach.net                                sucrose or 10% glucose solution increased survivorship for


120                                © 2019 The Netherlands Entomological Society Entomologia Experimentalis et Applicata 168: 120–136, 2020
      Case 1:20-cv-03477-LLS Document 26-8 Filed 08/31/20 Page 3 of 18

                                                                                                 Mosquito phytophagy 121


adult anopheline males in some species (Phasomkusolsil          underlying mechanisms of resource discrimination by
et al., 2017). Adult Aedes aegypti (L.) and Culex pipiens L.    mosquitoes are not known. Findings that the same set of
survived longer when they ingested the protein-rich nectar      semiochemicals guides mosquitoes to different resources
of Impatiens walleriana Hook. f. instead of a 10% sucrose       (Nikbakhtzadeh et al., 2014; Lahondere et al., 2019; Peach
solution or other plant nectar with lower protein content       et al., 2019b) is evolutionarily significant. The concept that
(but unknown sugar content) (Chen & Kearney, 2015).             pollinators forage primarily for resources, not flowers
Polyphenols added to the diet of A. aegypti enhanced the        specifically, has found support (Hoffmeister & Junker,
autophagy in midgut cells, decreased midgut microbiota          2017) and may also be applicable to mosquitoes. Shared
and increased mosquito longevity (Nunes et al., 2016).          resource cues imply that mosquitoes forage for resources
Moreover, adult female A. aegypti lived longer when they        in general, whether vertebrates or plants, and that verte-
consumed aqueous extracts of pollen which can be present        brate hosts (e.g., humans) are simply more attractive
in nectar (Todd & Vansell, 1942) instead of a 10% sucrose       resources than others. Irrespectively, semiochemicals
solution, and some females even laid eggs when fed an           shared between resources cannot be resource indicators.
aqueous extract of maize pollen, but not when fed a 10%         Investigating cues that attract non-anthropophilic mos-
sucrose solution (Eischen & Foster, 1983).                      quitoes to inflorescences and to amphibian or avian hosts,
   Plant fluids provide mosquitoes not only with energy         or even to annelids (Reeves et al., 2018), may reveal the
but also with nutrition, to an extent that they can develop     specific semiochemicals that serve as resource indicators.
fertile eggs (Corbet, 1964; Eischen & Foster, 1983). There-        Visual cues such as colour and contrast play a role for
fore, the term ‘phytophagy’, or ‘host-plant feeding’, rather    vertebrate-foraging mosquitoes, with dark colours usually
than ‘sugar-feeding’, should be used to describe this acqui-    being most attractive (Brown, 1951, 1954; Sippell &
sition of both carbohydrate and non-carbohydrate nutri-         Brown, 1953; Wen et al., 1997; Chambers et al., 2013;
ents. The relative contribution of non-carbohydrate plant       Breugel et al., 2015). Visual floral cues are also thought to
nutrients to nutrient provisioning of mosquito popula-          help attract nectar-foraging mosquitoes (Clements, 1999).
tions is not yet known.                                         Light-coloured flowers were most often frequented by
                                                                mosquitoes (Sandholm & Price, 1962; Magnarelli, 1977,
                                                                1979), but the visual characteristics of those flowers were
Section B: Plant-derived food sources sought and                not measured. In contrast, oxeye daisies, Leucanthemum
consumed by mosquitoes                                          vulgare Lam., placed behind glass to eliminate odor cues,
Floral nectar                                                   failed to attract mosquitoes, whereas inflorescences in the
Floral visitation by mosquitoes dates at least to the Creta-    presence of floral scent, with and without visual cues,
ceous (Hartkopf-Froder et al., 2012) and many extant spe-       strongly attracted mosquitoes (Jepson & Healy, 1988). In
cies visit a diverse array of inflorescences (see Peach &       the context of host-foraging, visual cues become attractive
Gries, 2019). Floral nectar is the most important and most      to mosquitoes when gated by olfactory cues (McMeniman
heavily utilized component of the phytophagous diet of          et al., 2014; van Breugel et al., 2015; Vinauger et al., 2019).
adult mosquitoes (Foster, 1995, 2008; Stone & Foster,           This concept may also apply to nectar-foraging mosqui-
2013; Nyasembe & Torto, 2014). Volatile floral and nectar       toes. In the presence of floral scent, non-occluded inflores-
semiochemicals (message-bearing chemicals) guide mos-           cences of common tansy, Tanacetum vulgare L., were more
quitoes to nectar sources and help them discern inflores-       attractive to A. aegypti than occluded inflorescences
cences with varying nectar content (Manda et al., 2007;         (Peach et al., 2019b). The odor or CO2 of a human obser-
Foster, 2008; Schlein & M€ uller, 2008; Gouagna et al., 2010;   ver may also have affected the responses of mosquitoes
Nyasembe et al., 2012; Gouagna et al., 2014; Nik-               when they learned to associate light and dark shapes with
bakhtzadeh et al., 2014, 2016; Nyasembe & Torto, 2014;          sugar resources (Bernath et al., 2016) and when they pre-
Chen & Kearney, 2015; Yu et al., 2017, 2018). However,          ferred dark artificial flowers over light-coloured alterna-
only few floral semiochemicals that guide mosquitoes have       tives (Dieng et al., 2018).
been identified (see Peach & Gries, 2019). They include            The many visual cues that attract pollinators and other
alcohols, aldehydes, fatty acids, fatty acid derivatives,       floral visitors include inflorescence shape, colour, and col-
ketones, phenols, and terpenes (Nyasembe & Torto, 2014).        our patterns (Orban & Plowright, 2014; Brodie et al.,
The components that mosquitoes exploit to discern inflo-        2015). The circular ‘bullseye’ pattern on many flowers
rescences and their nectar content are not known.               attracts pollinators and serves as a nectar guide, orientating
   Semiochemicals are shared between plants and verte-          insects to the centre of a flower once they have arrived
brates (Nikbakhtzadeh et al., 2014; Lutz et al., 2017;          (Free, 1970; Dinkel & Lunau, 2001). Bullseye patterns are
Lahondere et al., 2019; Peach et al., 2019b) but the           often present in the UV range (Horovitz & Cohen, 1972),
              Case 1:20-cv-03477-LLS Document 26-8 Filed 08/31/20 Page 4 of 18

122 Peach & Gries


and have been implicated in pollinator attraction in several        Extrafloral/extrasoral nectaries semiochemicals guide
systems (Horth et al., 2014; Koski & Ashman, 2014; Orban        parasitoid wasps (R€ ose et al., 2006; Geneau et al., 2013). Of
& Plowright, 2014). Many insects including mosquitoes            six headspace volatiles (benzaldehyde, benzyl alcohol, lina-
sense UV light (Muir et al., 1992; Briscoe & Chittka, 2001;      lool, 1-octanol, two unknowns) originating from EFN nec-
Shimoda & Honda, 2013) and can read the pattern of UV-           tar of fava bean, Vicia faba L., most were also found in
absorptive and -reflective petals. UV-absorptive (UV-            leaves, but one of the two unknowns was specific to EFN
dark) petals are attractive to mosquitoes (Peach et al.,         nectar (Hoffmeister & Junker, 2017). Benzaldehyde, ben-
2019c) which may explain the apparent contradiction that         zyl alcohol, and linalool are floral odorants attractive to
host-seeking mosquitoes are attracted to dark colours,           mosquitoes (Jhumur et al., 2007; Yu et al., 2015), whereas
whereas nectar-foraging mosquitoes reportedly visit              1-octanol causes flight aversion (von Oppen et al., 2015).
human-visual white/yellow inflorescences.                        Visual cues associated with EFNs are speculated to add to
   Host body heat is a well-known attractant to host-forag-      the attractiveness of EFNs (Hoffmeister & Junker, 2017).
ing mosquitoes (Bowen, 1991; Olanga et al., 2010;
McMeniman et al., 2014; van Breugel et al., 2015; Zer-           Fruit and seedpods
moglio et al., 2017), suggesting that floral heat too may        Fruit-feeding behaviour of mosquitoes has been known or
affect nectar-foraging mosquitoes. A variety of mecha-           suspected for a long time (Swammerdam, 1758). However,
nisms, including thermogenesis (Seymour & Schultze-              unlike many herbivores, mosquitoes typically prefer dam-
Motel, 1997), focusing solar radiation (Hocking & Shar-          aged fruit to intact fruit. In the late 19th and early 20th
plin, 1965), and heat production by microbial metabolism         centuries, many mosquito researchers fed their laboratory
of floral nectar (Herrera & Pozo, 2010) all enable inflores-     mosquito colonies on various fruit such as apple, banana,
cences to become and stay warmer than their environ-             pear, plum, date, and wet raison (Smith, 1904; Howard
ment. Elevated inflorescence temperatures increase               et al., 1912; Bates, 1949; Chapman, 1962). Other authors
respiration and CO2 production (Seymour et al., 2003,            reported field observation of mosquitoes feeding on fruit,
2015; Seymour & Matthews, 2006), enhance semiochemi-             including apple (Theobald, 1901; Joseph, 1970), grape,
cal dissemination (Meeuse & Raskin, 1988), and generate a        peach, and watermelon (Joseph, 1970), and possibly poke
direct energy reward for pollinators (Seymour et al., 2003).     berry (Joseph & Bickley, 1969, in Joseph, 1970). Traps bai-
Mosquitoes have been observed basking in the warm cen-           ted with cantaloupe, Cucumis melo L. var. cantalupensis,
tres of heliotropic paraboloid-shaped flowers in the Cana-       did capture mosquitoes but much fewer than in CO2-bai-
dian high arctic (Hocking & Sharplin, 1965), lending             ted traps (Reisen et al., 1986). In semi-field conditions,
support to the concept that they do respond to thermal           mango and guava nectar were generally not very effective
inflorescence cues.                                              attractants for A. aegypti but did attract small numbers of
   CO2 is another potential cue for plant-foraging mosqui-       male mosquitoes (Fikrig et al., 2017).
toes. When diurnal photosynthesis ceases at dusk, plants            The predilection for wild mosquitoes to feed on dam-
become net CO2 producers (Chapman et al., 1954; Allen,           aged, decaying, or fermenting fruit (Theobald, 1901;
1971; Amthor, 2000). Although this transition occurs dur-        Joseph, 1970) has been validated by several studies,
ing the peak plant-foraging time of many mosquito species        although feeding on intact (undamaged) seed pods has
(Andersson & Jaenson, 1987; Clements, 1999), their activ-        also been reported (M€    uller et al., 2010b). In Israel, Aedes
ity is still thought to be endogenously regulated (Clements,     albopictus (Skuse), C. pipiens, and Culex perexiguus Theo-
1999). Vegetative CO2 emission also results from increased       bald were observed feeding on fermenting liquid from seed
respiration during thermogenesis (Seymour et al., 2003;          pods of the carob tree, Ceratonia siliqua L., previously
Seymour & Matthews, 2006). Whether the rhythmic CO2              damaged by moth larvae (M€         uller et al., 2010b). Some
pulses from some orchids (Hew et al., 1978) enhance              A. albopictus and Culex sp. individuals pierced intact
attraction of mosquitoes is not known.                           carob seed pods to feed, whereas other A. albopictus fed on
                                                                 over-ripe, damaged sabra, Opuntia ficus-indica (L.) Mill.
Extraﬂoral/extrasoral nectaries                                  Field experiments revealed mosquito attraction to dam-
Extrafloral/extrasoral nectaries (EFNs) also provide sugar       aged C. siliqua seed pods with fermenting liquid but not
for mosquitoes but their visitation is harder to track than      to intact pods, as well as to damaged pomegranate, Punica
floral visitation. Nonetheless, there are many reports of        granatum L., and to intact O. ficus-indica, Ficus carica L.,
mosquitoes feeding from EFNs (see Peach & Gries, 2019).          Eriobotyra japonica (Thunb.) Lindl., and Rubus sanctus
EFNs provide a survival benefit to mosquitoes (Gary &            Schreb. (M€ uller et al., 2011). Culex pipiens subsp. pallens
Foster, 2004), but little is known about the cues that attract   did feed on seed pods of white pear, Pyrus bretschneideri
mosquitoes to EFNs.                                              Rehd., and paper mulberry, Broussonetia papyrifera (L.)
      Case 1:20-cv-03477-LLS Document 26-8 Filed 08/31/20 Page 5 of 18

                                                                                                 Mosquito phytophagy 123


Vent., but lived longer when feeding on select experimen-       Foster, 2013). Although plant tissue is not an ideal diet, it
tal flowers, and when feeding on P. bretschneideri seed-        is widely available and can provide sufficient nutrition for
pods instead of on a sucrose solution (Yu et al., 2016).        a female mosquito to survive sufficiently long to complete
   Fruit odours can be attractive to mosquitoes. Traps bai-     at least one gonotrophic cycle (Qualls et al., 2013). The
ted with cantaloupe, C. m. cantalupensis, did capture mos-      underlying mechanisms that attract mosquitoes to plant
quitoes but much fewer than CO2-baited traps (Reisen            tissue are barely understood but recent electrophysiologi-
et al., 1986). In semi-field settings, mango and guava nec-     cal recordings revealed several classes of plant chemicals
tar were generally not very effective attractants for A. ae-    that may be involved as well as species-specific sensitivity
gypti but did attract small numbers of male mosquitoes          of mosquitoes to these chemicals (Nyasembe et al., 2018).
(Fikrig et al., 2017). Field experiments revealed mosquito      Differential odour profiles of damaged and intact plants
attraction to damaged C. siliqua seed pods with ferment-        (Smith & Beck, 2013; Beck et al., 2015; Copolovici & Nii-
ing liquid but not to intact pods, as well as to damaged        nemets, 2016), and of water-stressed and well-watered
P. granatum and to intact O. ficus-indica, F. carica,           plants (Copolovici & Niinemets, 2016; Salerno et al.,
E. japonica, and R. sanctus (M€   uller et al., 2011).          2017), may help mosquitoes select and feed on damaged
   Mosquitoes discern between decaying fruit and seed-          or stressed plants (Junnila et al., 2010; Stone & Foster,
pods (Yu et al., 2017). Females of C. p. pallens showed the     2013), which may offer more nutritional benefits to mos-
greatest preference for decaying seed pods of Broussonetia      quitoes than healthy plants (Nunes et al., 2016). Applying
papyfera (L.) Vent., whereas males showed comparable            molecular techniques, such as DNA barcoding, to identify
preference for B. papyfera and decaying fruit of peach,         plant genes in mosquito samples, holds great promise to
Amygdalus persica L., and melon, C. melo (Yu et al., 2017).     determine the type of plant tissue mosquitoes feed on as
Artificial apple and cherry scents were attractive to A. ae-    well as the relative frequency of their plant feeding (Nya-
gypti (DA Carlson, unpubl., in Foster & Hancock, 1994)          sembe et al., 2018).
and synthetic strawberry flavouring was used as a mos-
quito attractant (Yee & Foster, 1992). Oranges and water-       Honeydew
melons were as attractive to Anopheles arabiensis as a 10%      Honeydew is a sugary plant-derived liquid excreted by
sucrose solution (Tenywa et al., 2017).                         aphids, coccids, and other hemipterans feeding on plant
   Fresh or rotting/overripe mango, guava, honey melon,         sap. It is a food-source exploited by many insects including
plums, nectarines, prickly pear cactus, as well as red wine     ants, honeybees (Auclair, 1963), and mosquitoes (Haegar,
and millet beer, have all been used in attractive toxic         1955; Burkett et al., 1999; Russell & Hunter, 2002; Gary &
sugar baits (ATSBs) (Fikrig et al., 2017; Fiorenzano et al.,    Foster, 2004). Both honeydew and floral nectar contain
2017; Scott-Fiorenzano et al., 2017) which are designed         various sugars and amino acids (Auclair, 1963; Hussain,
to attract and kill mosquitoes. Whether the semiochemi-         Forrest & Dixon, 1974; Bl€   uthgen et al., 2004; Pozo et al.,
cals that guide mosquitoes originate from these resources       2014). The composition of honeydew varies with the spe-
themselves or from resource-dwelling microbes that aid          cies and the age of the insect producing it, and the host
in decomposition are not known but would make for an            plant it is feeding on (Fischer et al., 2002; Bl€
                                                                                                                uthgen et al.,
intriguing study. Moreover, the semiochemicals mediat-          2004; Pringle et al., 2014).
ing the attraction of mosquitoes to fruit remain largely           Captures of mosquitoes in a sand pine, Pinus clausa
unknown, as do the semiochemicals causing differential          (Chapm. ex Engelm.) Sarg., infested with aphids, but not
attraction of specific mosquito species (Fikrig et al.,         in another nearby pine void of aphids, were attributed to
2017).                                                          honeydew on the infested pine (Clouse et al., 1997). In
                                                                Florida (USA), Aedes taeniorhynchus (Wiedemann), Aedes
Plant tissues                                                   sollicitans (Walker), and Anopheles atropos Dyar & Knab
Mosquitoes have been observed to occasionally feed              were all observed feeding on honeydew from unspecified
directly on exudates of damaged plants (de Meillon et al.,      aphids residing on the leaves of Spanish needle, Bidens
1967; McCrae et al., 1969; Foster, 1995; Stone & Foster,        spp. (Haegar, 1955). In North Central Florida, almost 60%
2013) and on tissue of intact plants (Schlein & Muller,         of wild-caught Anopheles quadrimaculatus Say and 31% of
1995; M€ uller & Schlein, 2005; Qualls et al., 2013), obtain-   Culiseta melanura (Coquillett) tested positive for honey-
ing sugar and other nutrients from tissue fluids or the         dew feeding (Burkett et al., 1999), whereas in Canada,
phloem sap (Stone & Foster, 2013). Little is known about        aedine mosquitoes had little evidence for honeydew feed-
tissue fluid or phloem sap feeding and it may occur only        ing (Russell & Hunter, 2002). Intriguingly, neurones on
when other resources are not available (M€   uller & Schlein,   the labella of Anopheles gambiae Giles can sense melezitose
2005), or when plants are injured or stressed (Stone &          (Kessler et al., 2015), a main sugar component of some
              Case 1:20-cv-03477-LLS Document 26-8 Filed 08/31/20 Page 6 of 18

124 Peach & Gries


honeydews (Fischer & Shingleton, 2001; Bl€     uthgen et al.,   mosquito males kleptoparasitize the ants, and the cues
2004).                                                          mosquito females exploit to locate these ants, has yet to
   Honeydew odorants guide many insects to honeydew             be investigated.
itself or the insect expelling it (e.g., Hung et al., 2015).
Odorants in honeydew expelled by scale insects on New           Sweet food waste
Zealand’s South Island attract the common yellow jacket,        Consumption of sweet food waste, such as sugary cakes, by
Vespula vulgaris (L.), which is invasive in New Zealand         laboratory-reared mosquitoes (Dieng et al., 2017)
(Brown et al., 2015). Microbes dwelling in aphid honey-         increased their longevity (Dieng et al., 2017). The phe-
dew produce semiochemicals that attract the predatory           nomenon is analogous to wild mosquitoes feeding on
hoverfly Episyrphus balteatus (De Geer) (Leroy et al.,          honeydew or on damaged plant tissue (de Meillon et al.,
2011). Field observations that neither C. pipiens nor           1967), and indicates that proper sanitation and disposal of
A. albopictus responded to honeydew-soiled plants (Sch-         food waste is one tactic to help curtail mosquito popula-
lein & M€  uller, 2008; M€uller et al., 2011) were attributed   tions.
to exogenous microbes and their semiochemicals still
absent from that honeydew. A role of microbe-derived            Summary
honeydew semiochemicals was evident in a recent study           Mosquitoes commonly exploit plant semiochemicals to
(Peach et al., 2019a) showing that synthetic semiochemi-        locate plant-based food sources. Foraging mosquitoes also
cal blends of microbe-infested honeydew were more               respond to visual plant cues (e.g., floral UV pattern), vege-
attractive than those of sterile honeydew. The same study       tative CO2, and thermal inflorescence cues. Plant-based
also demonstrated anemotactic attraction of A. aegypti          food sources most attractive to mosquitoes offer often, but
to bean plants, V. faba, soiled with honeydew from pea          not always, rich rewards of sugar or non-energy nutrients
aphids, Acyrthosiphon pisum (Harris), and green peach           (Chen & Kearney, 2015; Nikbakhtzadeh et al., 2016; Yu
aphids, Myzus persicae (Sulzer). Several types of honey-        et al., 2016). Neither the airborne semiochemicals that
dew may have more nutritional value than certain types          guide mosquitoes to plant resources nor the non-volatile
of floral nectar to at least some mosquito species.             phagostimulants that induce probing and feeding have
Anopheles gambiae survived better on mealybug honey-            been intensely studied. Plant semiochemicals that effec-
dew than on floral and extra-floral nectar of several           tively guide mosquitoes in the laboratory may not be
plants (Gary & Foster, 2004), and C. quinquefasciatus           equally effective in more complex field settings.
survived longer on aphid-infested plants than on aphid-
free plants (Patterson et al., 1969). In the diet of some
                                                                Section C: Do mosquitoes have a functional role as
mosquitoes, honeydew may play a particularly important
                                                                pollinators?
role because it may be available at times when widely
used sources of plant-derived food, such as floral nectar,      Floral visitation by mosquitoes is wide-spread and well-
are absent. The nutritional benefit honeydew provides its       documented (Foster, 1995; see Peach & Gries, 2019).
attractiveness relative to other plant-derived food             However, the functional role of mosquitoes visiting inflo-
sources, and the circumstances that prompt its consump-         rescences has hardly been studied. Context-specific, mos-
tion are all yet to be studied.                                 quitoes are considered nectar thieves (consuming nectar
                                                                without transferring pollen), nectar robbers (piercing
Ant regurgitate                                                 through inflorescences to access nectar; Inouye, 1980), or
As a form of remarkable kleptoparasitism, regurgitate           legitimate pollinators. As nectar thieves and nectar rob-
of Cremastogaster spp. ants that feed on honeydew or            bers, mosquitoes have adverse impact on the reproductive
extrafloral nectar becomes a food source for Malaya             fitness of plants (Irwin et al., 2010; Zhang et al., 2014).
spp. mosquitoes (Clements, 1999). When a female mos-
quito inserts her proboscis into the mouth of an ant,           Instances of nectar theft
she induces trophallaxis and then feeds upon the ant’s          Claims that mosquitoes are nectar thieves are supported
regurgitate (Edwards, 1932). Repeated encounters and            only by few observations (Smith & Gadawski, 1994; Otie-
mutual disturbance of Hodgesia mosquitoes and ants at           noburu et al., 2012; Pansarin & Pansarin, 2017). Aedes
damaged-plant-tissue feeding sites (McCrae et al.,              provocans (Walker) feeding on nectar of pin cherry, Prunis
1969), or mosquito consumption of honeydew in the               pensylvanica L. f., were deemed nectar thieves because they
presence of ants (Clouse et al., 1997), may indicate            hardly accumulated pollen on their body and failed to con-
events or circumstances that have given rise to the evo-        tact floral pistals (Smith & Gadawski, 1994). Mosquitoes
lution of this form of kleptoparasitism. Whether also           feeding on common milkweed, Asclepias syriaca L., and on
      Case 1:20-cv-03477-LLS Document 26-8 Filed 08/31/20 Page 7 of 18

                                                                                                Mosquito phytophagy 125


the orchid Epidendrum avicula Lindl. were also considered          Conceptually, the pollination function of mosquitoes
nectar thieves due to their small body size (Otienoburu         may take one of the three forms. Mosquitoes may be (1)
et al., 2012; Pansarin & Pansarin, 2017). Mosquitoes were       somewhat specialized pollinators or co-pollinators
observed nectar robbing the stinking-bean trefoil, Anagyris     together with small moths, (2) co-pollinators together
foetida L. (Ortega-Olivencia et al., 2005), and possibly the    with other dipterans (myophily), and (3) generalist polli-
creeping thistle, Cirsium arvense (L.) Scop. (Britten, 1937).   nators. Mosquitoes are exclusive pollinators of
                                                                B. lutescens (Kato, 1996). Together with moths, they co-
Evidence for pollination                                        pollinate the orchids P. obtusata and P. flava (Stouta-
Pollination by mosquitoes is unequivocal. According to          mire, 1968; Voss & Riefner, 1983) and the catchfly
various studies, C. pipiens transfer pollen between inflo-      S. otites (Brantjes & Leemans, 1976). Together with flies
rescences of the mosquito flower, Lopezia racemosa Cav.         they co-pollinate the mosquito flower, L. racemosa
(M€ uller, 1873); C. pipiens and Culiseta annulata (Schrank)    (M€ uller, 1873; Eyde & Morgan, 1973), the short-lipped
pollinate the Spanish catchfly, Silene otites (L.) Wibel ex     greenhood, P. procera (Bartareau & Jackes, 1994), and
Sm. (Brantjes & Leemans, 1976); C. pipiens pollinate the        S. secundiflora (Kato, 1996). As generalist pollinators,
common tansy, T. vulgare (Peach & Gries, 2016), yarrow,         mosquitoes together with many other insects contribute
Achillea millefolium L. (DAH Peach, unpubl.), and carry         to the pollination of tansy, T. vulgare (Peach & Gries,
pollen of Canada goldenrod, Solidago canadensis L., which       2016), yarrow, A. millefolium (DAH Peach, unpubl.), and
may also be pollinated by Culex tarsalis Coquillett and         D. integrifolia (Kevan, 1972).
Culiseta incidens (Thomson) (Peach & Gries, 2016).                 Interestingly, some mosquito-pollinated orchids are
   The small northern bog orchid, Platanthera obtusata          visually inconspicuous and scentless to humans. Both
(Banks ex Pursh) Lindl., is pollinated by Aedes spp. (Raup,     mosquitoes and lepidopterans can sense CO2 which some
1930; Twinn et al., 1948; Hocking et al., 1950; Stoutamire,     orchids emit in rhythmic pulses (Hew et al., 1978). CO2
1968; Thien, 1969; Thien & Utech, 1970; Gorham, 1976;           pulses might serve as foraging cues to mosquitoes visiting
Lahondere et al., 2019), taxonomically unspecified mos-        P. obtusata (Stoutamire, 1968). Experimentally tested,
quitoes (Dexter, 1913), and by Aedes campestris Dyar &          CO2 also enhanced the attraction of A. aegypti to tansy
Knab in the Yukon Territory (DAH Peach, pers. obs.).            odorants (Peach et al., 2019b). Growing gregariously may
Aedes spp. also pollinate other orchids including the pale-     be advantageous for plants as their mosquito or lepi-
green orchid, Platanthera flava (L.) Lindl. (Stoutamire,        dopteran pollinators can access them by short flights or
1971; Luer, 1975), the northern green orchid, Platanthera       walks (Brantjes & Leemans, 1976).
hyperborea Lindl. (D Saville, pers. comm. in Catling &
Catling, 1991), and possibly the slender bog orchid, Pla-       Summary
tanthera stricta Lindl. (Patt et al., 1989). Moreover, Aedes    Mosquitoes are nectar thieves but also pollinators for
spp. along with Anopheles anulipes Walker and possibly          many plants. Compared to other insects, mosquitoes may
Culex spp. pollinate the green labellum orchid, Pterostylus     be less effective at carrying and transferring pollen, but by
procera Jones & Clem. (Bartareau & Jackes, 1994), and           virtue of large numbers they may assume an important
Culex spp. pollinate the nodding greenhood orchid,              pollination role (Larson et al., 2001).
Pterostylus falcata Rogers (Coleman, 1934; Hyett, 1960), as
well as the pointed greenhood orchid, Pterostylus acumi-
nata R Br (Coleman, 1934). Orchids in New Zealand are
                                                                Section D: Predation risk of plant-foraging
visited by small taxonomically unspecified Culicidae
                                                                mosquitoes
(Thomson, 1927). Aedes spp., probably Aedes impiger             Blood-feeding mosquitoes are often killed by their verte-
(Walker) and Aedes nigripes (Zetterstedt) (Hocking &            brate hosts (Corbet & Downe, 1966; Edman & Kale, 1971;
Sharplin, 1965; Wood, Dang & Ellis, 1979), contribute to        Edman et al., 1984) but nectar-feeding mosquitoes are also
the pollination of the white mountain-avens, Dryas integri-     subject to increased predation risk. Predators such as gold-
folia Vahl, in the Canadian high arctic (Kevan, 1972).          enrod crab spiders, Misumena vatia (Clerck), ambush
Culex spp. and Armigeres spp. were deemed exclusive pol-        mosquitoes visiting flowers (Peach & Gries, 2016). Preda-
linators of Burmannia lutescens Becc., Gnetum cuspidatum        tors have both a direct and an indirect impact on pollina-
Blume, and Sciaphila secundiflora Thwaites ex Benth.            tors in that they reduce their numbers and modulate the
because of a morphological congruence between their pro-        energy they invest in predator avoidance (Reader et al.,
boscis and the corolla tube length of these plants (Kato,       2006), thereby possibly reducing their fitness (Reader
1996).                                                          et al., 2006).
             Case 1:20-cv-03477-LLS Document 26-8 Filed 08/31/20 Page 8 of 18

126 Peach & Gries



Section E: The role of microbes in attracting                     Section F: The evolution of haematophagy in
mosquitoes to plant resources                                     mosquitoes
Insect-microbe inter-kingdom signalling is widespread             Haematophagy by insects is thought to have arisen multi-
(Davis et al., 2013) and also involves mosquitoes. Mos-           ple independent times (Lehane, 2005) and to have evolved
quitoes respond to microbial semiochemicals or CO2                from either entomophagy or phytophagy involving an
when they seek vertebrate hosts (Verhulst et al., 2009,           association between either ancient insect prey and verte-
2010; Busula et al., 2017; Takken & Verhulst, 2017), flo-         brates, or plant matter and vertebrates (Lehane, 2005).
ral nectar (DAH Peach, unpubl.), aphid honeydew                   This association is further thought to have eventually led
(Peach et al., 2019a), and oviposition sites (Ponnusamy           to accidental feeding on vertebrates, subsequent physio-
et al., 2008).                                                    logical adaptation by mosquitoes to process blood meals,
   Microbes commonly inhabit inflorescences (Endo                 and finally to the evolution of associations between the
et al., 2011; Aleklett et al., 2014; Ushio et al., 2015) and      now haematophagous mosquitoes and their vertebrate
               
their nectar (Alvarez-P  erez et al., 2012; Fridman et al.,      hosts (Lehane, 2005).
2012), and produce semiochemicals that help attract                  According to the rare field observations of mosquitoes
insect pollinators (Pozo et al., 2014; Rering et al.,             engaging in entomophagy, mosquitoes fed on a cicada, the
2018). For instance, the presence of the nectar specialist        chrysalis of a butterfly, and on small dipterans (Howard
and nectarivorous yeast Metschnikowia reukaufi Pitt &             et al., 1912). However, Downes (1958) considers the for-
MW Mill. increases the number of bumblebee visits to              mer two instances accidental and the latter a misinterpre-
inflorescences of the stinking hellebore, Helleborus foeti-       tation of Hagen (1883). According to another field report
dus L. (Herrera et al., 2013). Odorants of M. reukaufi            (Eliason, 1963), C. tarsalis females fed on the dry remains
alter the floral scent composition of the sticky catchfly,        of an insect that had impacted on a car window. Ento-
Silene caroliniana Walter (Golonka et al., 2014). 3-              mophagy by female mosquitoes has more often been
Methyl-1-butanol as one of these microbial attractants            observed in the laboratory. Females of A. aegypti and
is also produced by the human skin microbe Staphylo-              C. tarsalis feeding on various soft-bodied lepidopteran lar-
coccus epidermis (Winslow & Winslow) Evans (Verhulst              vae experienced mixed effects on their survival and egg
et al., 2009, 2010). Inflorescence-dwelling microbes also         development (Harris & Cooke, 1969; Harris et al., 1969).
generate heat (Herrera & Pozo, 2010) and CO2 (Smalle-             In Y-tube-olfactometer bioassays, female but not male
gange et al., 2010) which are both attractive to mosqui-          Anopheles stephensi Liston were attracted to insect larvae,
toes.                                                             likely in response to larval respiratory CO2 (Martel et al.,
   Microbe-mediation is likely also responsible for the           2011; George et al., 2014).
attraction of mosquitoes to rotting and fermenting fruit             Anthophilous nematocerans such as early mosquitoes
(Theobald, 1901; Joseph, 1970; M€    uller et al., 2010a, 2011;   were possible pollinators of primitive angiosperms
Yu et al., 2017), and to fruit previously been fed upon by        (Labandeira, 1997; Larson et al., 2001). Fossil evidence of
hymenopterans (Joseph, 1970) that vector semiochemical-           floral visitation by mosquitoes in the mid-Cretaceous
emitting microbes between food sources (Davis et al.,             (Hartkopf-Froder et al., 2012), and genetic evidence for
2012).                                                            rapid radiation in mosquito diversity corresponding with
   Metabolites and semiochemicals of microbes dwell-              the appearance and radiation of angiosperms (Reidenbach
ing in or on nectar, pollen, honeydew, fruit, or other            et al., 2009), all suggest an ancient relationship between
types of host-plant food could inform mosquitoes                  mosquitoes and plants. Phytophagy (e.g., consumption of
about the nutritional quality of a resource. Mosquitoes           host-plant nectar, fruit, tissue) is considered one possible
can acquire microbes from floral nectar or floral nec-            diet from which haematophagy evolved in mosquitoes
tar surrogates (Maier et al., 1987; Kenney et al., 2017)          (Mattingly, 1965; Foster, 1995; Pawlowski et al., 1996;
and transmit them between nectar sources (Kenney                  Lehane, 2005), and possibly other haematophagous nema-
et al., 2017), as many other insects do (Ushio et al.,            toceran dipteran families (Mattingly, 1965). The elongate
2015).                                                            mouthparts of mosquitoes may have first arisen as a means
                                                                  of reaching the base of tubular corollas to obtain nectar
Summary                                                           (Foster, 1995; Larson et al., 2001). Primarily frugivorous
Microbe-derived semiochemicals guide mosquitoes to ver-           noctuid moths (Calyptera spp.) appear to be in the process
tebrate hosts, floral nectar, aphid honeydew, and suitable        of evolving haematophagy (B€anziger, 1975, 1979; Zaspel
oviposition sites. Few studies have addressed ‘signalling’        et al., 2007, 2012; Hill et al., 2010). This evolutionary pro-
between plant-dwelling microbes and mosquitoes.                   cess may be linked to differences in sensillum numbers
     Case 1:20-cv-03477-LLS Document 26-8 Filed 08/31/20 Page 9 of 18

                                                                                                  Mosquito phytophagy 127


between haematophagous and non-haematophagous indi-              of the Culicidae (Grimaldi & Engel, 2005), and subsequent
viduals and chemoselectivity towards vertebrate-related          re-acquisition of adult feeding, possibly in different dietary
odorants (Hill et al., 2010).                                    regimes. Ultimately, additional fossil specimens are needed
   Plant-feeding mosquito ancestors that possessed elon-         to fully elucidate mosquito evolution.
gate sucking mouthparts would have been pre-adapted to
haematophagy, requiring only an impetus to be in contin-         Summary
ual association with vertebrate hosts and to accidentally        Haematophagy in mosquitoes likely evolved from either
bite them (Lehane, 2005). Attractive odorants shared             entomophagy or phytophagy. Entomophagy by female
between floral and vertebrate headspaces, as well as CO2         mosquitoes has been observed in the laboratory but not in
being a resource indictor of both vertebrate hosts (Gillies,     the field. Mosquito phytophagy is ancient. Overlap in ver-
1980) and floral nectar (Peach et al., 2019b), all provide       tebrate host and floral cues that foraging mosquitoes
evidence of intriguing overlap in those cues that mosqui-        exploit to locate resources may be part of the underlying
toes exploit to locate food plants and vertebrate hosts. This    mechanisms that facilitated the adoption of haematophagy
overlap in foraging cues may have been a contributory            to the phytophagous diet.
cause for the shift from phytophagy to haematophagy and
may also support the argument that phytophagy pre-
empted haematophagy in ancient mosquitoes or their
                                                                 Section G: Exploiting mosquito phytophagy for
ancestors (Peach et al., 2019b).
                                                                 monitoring and control of mosquito populations
   The ability of female mosquitoes feeding on laboratory-       The phytophagous behaviour of mosquitoes can be
reared lepidopteran larvae to develop and lay eggs (Harris       exploited in the design of innovative and complementary
& Cooke, 1969) has received much attention. However,             tactics for monitoring and control of mosquito popula-
these females were provisioned with a sugar source in form       tions. In particular, dissemination of plant-based odor-
of honey water and honey water controls were not run.            ants, alone or in combination with host-based odorants,
Furthermore, many mosquito species in the laboratory or          would facilitate attraction and capture of mosquitoes that
field require a meal of plant fluids to maximize egg pro-        – due to their age or physiological stage – are not receptive
duction or even to develop eggs (O’Meara, 1987). More-           to vertebrate host cues (Foster, 2008). Capturing mosqui-
over, when A. aegypti females were provisioned with              toes of any age or gonotrophic stage would help disrupt
pollen, or an aqueous extract thereof, they were able to         the transmission cycle of pathogens carried by female mos-
develop and lay eggs without consuming vertebrate blood          quitoes. Plant odorants also attract mosquito males offer-
(Eischen & Foster, 1983).                                        ing an improved tool for monitoring the presence and
   The ancient mecopteran-like insects currently believed        abundance of particular mosquito species (Foster, 2008).
to be the ancestors of the Diptera possessed mandibular
mouthparts and may have been entomophagous (Waage,               Attractive toxic sugar baits
1979), comparable to the modern-day entomophagous                Fresh, rotting, or overripe fruit such as mango, guava,
insects that also feed on aphid honeydew or nectar from          honey melon, plum, nectarine, prickly pear cactus, as well
extra-floral nectaries (Way, 1963; Heil, 2015). Fossil           as red wine and millet beer, have all been used in ATSBs
records of early mosquitoes are sparse (Poinar et al., 2000;     which were designed to attract and kill mosquitoes seeking
Borkent & Grimaldi, 2004, 2016; Briggs, 2013) and lack           sugary plant fluid (Fikrig et al., 2017; Fiorenzano et al.,
useful information, although it does seem that vertebrate        2017; Scott-Fiorenzano et al., 2017). ATSBs are devised by
blood-feeding mosquitoes existed at least 46 million years       mixing fruit or nectar with sugar, a lethal agent, a preserva-
ago (Greenwalt et al., 2013). The appearance of lepidopter-      tive, and occasionally a source of microbes (Fiorenzano
ans in the fossil record prior to the currently accepted arri-   et al., 2017). ATSBs seem to have limited effect on non-tar-
val date of angiosperms (van Eldijk et al., 2018) also raises    get insects (Fiorenzano et al., 2017) but more studies in
the intriguing possibility that nectar-like substances may       diverse ecological settings are required to draw definitive
have been sufficiently common to allow for adaptive radia-       conclusions about the impact of ATSBs on mosquitoes
tion based on plant-derived food-sources prior to the            and on non-targets.
appearance of floral nectaries.
   Changes in dietary regimes in mosquitoes may be the           Honey cards
result not of single but multiple transitions, such as the       For decades, sentinel animals have been deployed as mos-
ones from entomophagy to phytophagy and then to com-             quito baits to monitor for transmission of mosquito-borne
bined phytophagy and haematophagy. They may also                 pathogens. Deployment of non-animal baits, instead of
include the loss of adult feeding, as seen in some sister taxa   sentinel animals, would accomplish the same objective in
             Case 1:20-cv-03477-LLS Document 26-8 Filed 08/31/20 Page 10 of 18

128 Peach & Gries


more humane, less expensive, and more efficient ways.           mosquito populations (Stone et al., 2018) but this tactic
When a mosquito infected with a pathogen, such as the           should first be field-tested in various contexts (e.g., high
malaria parasite Plasmodium falciparum Welch or Dengue          vs. low availability of alternate food sources) before it
or Zika virus, is feeding on a host, it expels its saliva       becomes part of any mosquito integrated pest manage-
together with the pathogen into the host (Doggett et al.,       ment strategy. Indiscriminate mass-removal of native
2001; van den Hurk et al., 2007), a process termed expec-       host-plants has likely adverse effects on native non-target
toration. Techniques to detect the presence of pathogens        organisms, may change local micro-climates, cause ero-
in mosquito saliva expectorated into plant sugar or fluids      sion, and alter landscape aesthetics. However, altering the
at bait stations are being developed and show promise in        density and spatial distribution of just the highly nutri-
both laboratory and field settings (Ramırez et al., 2018).     tious host plants would still contribute to mosquito or
Both West Nile Virus expectorated by mosquitoes into            pathogen management (Zhu et al., 2015) and allow ample
sucrose-soaked cotton wicks, and Dengue virus and P. fal-       vegetation to remain in place. This tactic could have the
ciparum expectorated into honey-covered nucleic acid            added benefit of prompting sugar-foraging mosquitoes to
preservation cards, were detectable in laboratory studies       leave domiciles (Zappia et al., 2018) and of reducing the
(Brugman et al., 2018; Danforth et al., 2018; Melanson          likelihood for the development of behavioural resistance
et al., 2018). Moreover, field-deployed honey-baited            to insecticide-treated bed nets (Stone et al., 2016).
nucleic acid preservation cards revealed the presence of           Significant knowledge gaps in this field of research
expectorated arboviruses (Hall-Mendelin et al., 2010; Flies     remain. Most if not all studies in this field have worked
et al., 2015), thus demonstrating the potential for opera-      with Anopheles spp. and malaria parasites (Stone & Foster,
tional implementation of this technique for detection of        2013; Stone et al., 2018). Knowledge obtained from these
mosquito-borne pathogens. Indeed, sugar bait stations           studies may or may not be applicable to culicine mosqui-
may reveal the presence of mosquito-borne pathogens             toes or to mosquito species with vastly different life-his-
sooner than sentinel animals (Lothrop et al., 2012). How-       tory traits or pathogen infections. It also remains
ever, this method has yet to be shown effective for field       unknown whether and to what extent the removal of mos-
detection of P. falciparum.                                     quitoes from plant and animal communities will impact
   Synthetic plant scent may enhance the attractiveness of      plant pollination and food resources for insectivorous ani-
honey baits (Lothrop et al., 2012; Steiner et al., 2018) but    mals.
field studies comparing the efficacy of scented and
unscented baits for arbovirus detection are still required.     Plant-odour lures
Furthermore, the odour profile of honey differs according       Plant-odour lures offer many benefits over host-odour
to its botanical origin (Cuevas-Glory et al., 2007), and the    lures for mosquito attraction and capture, including the
type of honey most attractive to mosquitoes is still not        attraction of males and females irrespective of their age
known. Of potential concern is that the mosquitoes feed-        and gonotrophic stage (Foster, 2008). Plant-odour lures
ing on sugar pads harboring West Nile virus at a titre of       can be combined with other types of lures (Fikrig et al.,
107 plaque-forming units per ml were then infected with         2017; Jacob et al., 2018) including CO2 (Nyasembe et al.,
this virus (Lothrop et al., 2012). This titre is greater than   2015; Peach et al., 2019b) but may be effective even with-
that generally present in the saliva of West Nile virus-posi-   out CO2 (Foster, 2008).
tive Culex spp. (Colton et al., 2006) but the results              Interestingly, some odour blends perform differently in
nonetheless indicate an intriguing possible role of patho-      laboratory and field settings (Jacob et al., 2018), indicating
gen-infested natural sugar solutions in pathogen transmis-      the importance of field testing. There is also a paucity of
sion dynamics.                                                  information on plant odorants that attract mosquitoes to
                                                                plant food sources (Nyasembe & Torto, 2014; Torto,
Interactions between mosquitoes, plants, and pathogens          2019) or help them discern plant food sources (Torto,
Plant species composition and abundance affect the avail-       2019). Identifying these odorants may provide new oppor-
ability of plant sugar or non-carbohydrate nutrients            tunities for the development of potent mosquito lures.
which, in turn, affect the number of mosquitoes that sur-
vive sufficiently long for pathogens to replicate and for       Summary
mosquitoes to become infectious. The abundance and              The phytophagous behaviour of mosquitoes can be
quality of host-plant resources are linked to the changes in    exploited in the design of innovative and complementary
mosquito survival and vectorial capacity (Stone et al.,         tactics for monitoring and control of mosquito popula-
2018). Selective removal of plants that – nutritionally – are   tions. Plant-based lures, alone or in combination with
particularly beneficial to mosquitoes may help curtail          vertebrate-based lures, would facilitate attraction and
    Case 1:20-cv-03477-LLS Document 26-8 Filed 08/31/20 Page 11 of 18

                                                                                                      Mosquito phytophagy 129


capture, or toxic-bait exposure, of both male mosquitoes         Allen L (1971) Variations in carbon dioxide concentration over
and female mosquitoes irrespective of their age and gono-           an agricultural field. Agricultural Meteorology 8: 5–24.
                                                                 
                                                                 Alvarez-P erez S, Herrera CM & de Vega C (2012) Zooming-in on
trophic stage. Technologies to detect the presence of
pathogens in mosquito saliva expectorated into sugar bait           floral nectar: a first exploration of nectar-associated bacteria in
                                                                    wild plant communities. FEMS Microbiology Ecology 80: 591–
stations are being developed and show promise, but fur-
                                                                    602.
ther field testing of both reliable pathogen detection and
                                                                 Amthor JS (2000) The McCree – de Wit – Penning de Vries –
impact on non-target organisms are needed. These tech-              Thornley respiration paradigms: 30 years later. Annals of Bot-
nologies may eventually replace sentinel animals that have          any 86: 1–20.
been deployed for decades to monitor for transmission of         Andersson IH & Jaenson TG (1987) Nectar feeding by mosqui-
mosquito-borne pathogens.                                           toes in Sweden, with special reference to Culex pipiens and Cx
                                                                    torrentium. Medical and Veterinary Entomology 1: 59–64.
                                                                 Auclair J (1963) Aphid feeding and nutrition. Annual Review of
Conclusion                                                          Entomology 8: 439–490.
Many aspects of the phytophagous foraging ecology of             Baker HG & Baker I (1973) Amino-acids in nectar and their evo-
mosquitoes remain unexplored or underexplored. Field                lutionary significance. Nature 241: 543–545.
                                                                 B€anziger H (1975) Skin-piercing blood-sucking moths I: ecologi-
studies ought to investigate the (1) interaction between
                                                                    cal and ethological studies on Calpe eustrigata (Lepid., Noctu-
mosquitoes and plants (e.g., pollination), (2) effect of phy-
                                                                    idae). Acta Tropica 32: 125–144.
tophagy on the vectorial capacity of mosquitoes, (3) mech-       B€anziger H (1979) Skin-piercing blood-sucking moths II: studies
anisms by which mosquitoes discern sources of plant-                on a further 3 adult Calyptra [Calpe] sp. (Lepid., Noctuidae).
derived nutrition, and (4) semiochemical and visual cues            Acta Tropica 36: 23–37.
that attract mosquitoes to these resources. As mosquitoes        Bartareau T & Jackes B (1994) Some observations on the flower-
are not monolithic, a better understanding of species-              ing and pollination of Pterostylis procerea M. Clements and D.
specific foraging tactics and dietary needs may tailor and          Jones in Northeast Queensland. Orchadian 11: 198–201.
optimize efforts for mosquito control. We should also            Bates M (1949) The Natural History of Mosquitoes. Macmillan
acknowledge that mosquitoes are often viewed through an             Company, New York, NY, USA.
anthropocentric lens that is focused on their haemato-           Beck JJ, Porter N, Cook D, Gee WS, Griffith CM et al. (2015)
                                                                    In-field volatile analysis employing a hand-held portable GC-
phagy and disease transmission. Adopting the paradigm
                                                                    MS: emission profiles differentiate damaged and undamaged
that mosquitoes are first and foremost phytophagous may
                                                                    yellow starthistle flower heads. Phytochemical Analysis 26:
offer new avenues for research and ultimately control of            395–403.
mosquito populations.                                            Bernath B, Anstett V & Guerin PM (2016) Anopheles gambiae
                                                                    females readily learn to associate complex visual cues with the
                                                                    quality of sugar sources. Journal of Insect Physiology 95: 8–16.
Acknowledgements                                                 Bl€uthgen N, Gottsberger G & Fiedler K (2004) Sugar and amino
We thank Sharon Oliver for word processing. The prepa-              acid composition of ant-attended nectar and honeydew
ration of this review was supported by scholarships to              sources from an Australian rainforest. Austral Ecology 29:
DAHP [Master of Pest Management Graduate Entrance                   418–429.
Scholarship, CD Nelson Memorial Entrance Scholarship,            Borkent A & Grimaldi DA (2004) The earliest fossil mosquito
                                                                    (Diptera: Culicidae), in mid-Cretaceous burmese amber.
Sharon Clements Biological Science Award, Simon Fraser
                                                                    Annals of the Entomological Society of America 97: 882–888.
University Graduate Fellowships, Thelma Finlayson Grad-
                                                                 Borkent A & Grimaldi DA (2016) The cretaceous fossil Burmac-
uate Fellowship, Provost’s Prize of Distinction, North              ulex antiquus confirmed as the earliest known lineage of mos-
Okanagan Naturalists’ Club James Grant Award, Entomo-               quitoes (Diptera: Culicidae). Zootaxa 4079: 457–466.
logical Society of Canada John H. Borden Scholarship,            Bowen MF (1991) The sensory physiology of host-seeking behav-
Natural Sciences and Engineering Research Council of                ior in mosquitoes. Annual Review of Entomology 36: 139–158.
Canada (NSERC) Postgraduate Scholarship – Doctoral],             Brantjes NBM & Leemans JAAM (1976) Silene otites (Caryophyl-
and by an NSERC-Industrial Research Chair to GG, with               laceae) pollinated by nocturnal lepidoptera and mosquitoes.
Scotts Canada Ltd. as the industrial sponsor.                       Acta Botanica Neerlandica 25: 281–295.
                                                                 van Breugel F, Riffell J, Fairhall A & Dickinson MH (2015) Mos-
                                                                    quitoes use vision to associate odor plumes with thermal tar-
References                                                          gets. Current Biology 25: 2123–2129.
                                                                 Briggs DEG (2013) A mosquito’s last supper reminds us not to
Aleklett K, Hart M & Shade A (2014) The microbial ecology of
                                                                    underestimate the fossil record. Proceedings of the National
  flowers: an emerging frontier in phyllosphere research. Bot-
                                                                    Academy of Sciences of the USA 110: 18353–18354.
  any-Botanique 92: 253–266.
             Case 1:20-cv-03477-LLS Document 26-8 Filed 08/31/20 Page 12 of 18

130 Peach & Gries


Briscoe AD & Chittka L (2001) The evolution of colour vision in          Plant Communication (ed. by JD Blande & R Glinwood), pp.
  insects. Annual Review of Entomology 46: 471–510.                      35–59. Springer, Cham, Switzerland.
Britten H (1937) Taeniorrhynchus richardii Fic., and Culex pipiens    Corbet P (1964) Autogeny and oviposition in Arctic mosquitoes.
  L. feeding on the flower heads of creeping thistle (Cnicus arven-      Nature 420: 669.
  sis Curt.). North Western Naturalist 12: 57.                        Corbet P & Downe A (1966) Natural hosts of mosquitoes in
Brodie BS, Smith MA, Lawrence J & Gries G (2015) Effects of flo-         northern Ellesmere Island. Arctic 19: 153–161.
  ral scent, color and pollen on foraging decisions and oocyte        Cuevas-Glory LF, Pino JA, Santiago LS & Sauri-Duch E (2007) A
  development of common green bottle flies. PLoS ONE 10: 14–             review of volatile analytical methods for determining the
  16.                                                                    botanical origin of honey. Food Chemistry 103: 1032–1043.
Brown AWA (1951) Studies of the responses of the female A€edes        Danforth ME, Reisen WK & Barker CM (2018) Detection of
  mosquito. Part IV. Field experiments on Canadian species.              arbovirus transmission via sugar feeding in a laboratory set-
  Bulletin of Entomological Research 42: 575–582.                        ting. Journal of Medical Entomology 55: 1575–1579.
Brown AWA (1954) Studies on the responses of the female A€edes        Davis TS, Boundy-Mills K & Landolt PJ (2012) Volatile emissions
  mosquito. Part VI. The attractiveness of coloured cloths to Cana-      from an epiphytic fungus are semiochemicals for eusocial
  dian species. Bulletin of Entomological Research 45: 67–78.            wasps. Microbial Ecology 64: 1056–1063.
Brown RL, El-Sayed AM, Unelius CR, Beggs JR & Suckling DM             Davis TS, Crippen TL, Hofstetter RW & Tomberlin JK (2013)
  (2015) Invasive Vespula wasps utilize kairomones to exploit            Microbial volatile emissions as insect semiochemicals. Journal
  honeydew produced by sooty scale insects, Ultracoelostoma.             of Chemical Ecology 39: 840–859.
  Journal of Chemical Ecology 41: 1018–1027.                          Dexter J (1913) Mosquitoes pollinating orchids. Science 37: 867.
Brugman VA, Kristan M, Gibbins MP, Angrisano F, Sala KA et al.        Dieng H, Satho T, Abang F, Khairatun N, Binti K et al. (2017)
  (2018) Detection of malaria sporozoites expelled during mos-           Sweet waste extract uptake by a mosquito vector: survival, bit-
  quito sugar feeding. Scientific Reports 8: 7545.                       ing, fecundity responses, and potential epidemiological signifi-
Burkett D, Kline D & Carlson D (1999) Sugar meal composition             cance. Acta Tropica 169: 84–92.
  of five North Central Florida mosquito species (Diptera: Culi-      Dieng H, Satho T, Binti Arzemi NA, Aliasan NE, Abang F et al.
  cidae) as determined by gas chromatography. Journal of Medi-           (2018) Exposure of a diurnal mosquito vector to floral mimics:
  cal Entomology 36: 462–467.                                            foraging responses, feeding patterns, and significance for sugar
Busula AO, Takken W, de Boer JG, Mukabana WR & Verhulst                  bait technology. Acta Tropica 185: 230–238.
  NO (2017) Variation in host preferences of malaria mosqui-          Dinkel T & Lunau K (2001) How drone flies (Eristalis tenax L.,
  toes is mediated by skin bacterial volatiles. Medical and Veteri-      Syrphidae, Diptera) use floral guides to locate food sources.
  nary Entomology 31: 320–326.                                           Journal of Insect Physiology 47: 1111–1118.
Catling PM & Catling VR (1991) A synopsis of breeding systems and     Doggett SL, Klowden MJ & Russell RC (2001) Are vector compe-
  pollination in North American orchids. Lindleyana 6: 187–210.          tence experiments competent vector experiments? Arbovirus
Chambers EW, Bossin HC, Ritchie SA, Russell RC & Dobson SL               Research in Australia 8: 126–130.
  (2013) Landing response of Aedes (Stegomyia) polynesiensis          Downes J (1958) The feeding habits of biting flies and their signifi-
  mosquitoes to coloured targets. Medical and Veterinary Ento-           cance in classification. Annual Review of Entomology 3: 249–266.
  mology 27: 332–338.                                                 Edman J & Kale H (1971) Host behaviour: its influence on the
Chapman HC (1962) A survey for autogeny in some Nevada                   feeding success of mosquitoes. Annals of the Entomological
  mosquitoes. Mosquito News 22: 134–136.                                 Society of America 64: 513–516.
Chapman HW, Gleason LS & Loomis WE (1954) The carbon                  Edman JD, Day JF & Walker ED (1984) Field confirmation of lab-
  dioxide content of field air. Plant Physiology 27: 240–250.            oratory observations on the differential antimosquito behavior
Chen Z & Kearney CM (2015) Nectar protein content and attrac-            of herons. Condor 86: 91–92.
  tiveness to Aedes aegypti and Culex pipiens in plants with nec-     Edwards FW (1932) Genera Insectorum Diptera, Fam. Culicidae,
  tar/insect associations. Acta Tropica 146: 81–88.                      Desmet-Verteneuil, Bruxelles, Belgium.
Clements A (1999) The Biology of Mosquitoes, Vol. 2: Sensory          Eischen FA & Foster WA (1983) Life span and fecundity of adult
  Reception and Behaviour. CABI Publishing, Wallingford, UK.             female Aedes aegypti, Diptera: Culicidae, fed aqueous extracts
Clouse R, Ferster B & Deyrup M (1997) Observation of insects             of pollen. Annals of the Entomological Society of America 76:
  associated with an infestation of sand pine (Pinus clausa) by          661–663.
  the aphid Cinara pinivora. Florida Scientist 60: 89–93.             van Eldijk TJB, Wappler T, Strother PK, van der Weijst CMH,
Coleman E (1934) Pollination of Pterostylis acuminata R. BR. and         Rajaei H et al. (2018) A Triassic-Jurassic window into the evo-
  Pterostylis falcata Rogers. Victorian Naturalist 50: 248–252.          lution of Lepidoptera. Science Advances 4: e1701568.
Colton AL, Nasci RS & Nasci RS (2006) Quanitification of West         Eliason D (1963) Feeding adult mosquitoes on solid sugar. Nat-
  Nile virus in the saliva of Culex species collected in the South-      ure 200: 289.
  ern United States. Journal of the American Mosquito Control         Endo A, Irisawa T, Futagawa-Endo Y, Sonomoto K, Itoh K et al.
  Association 22: 57–63.                                                 (2011) Fructobacillus tropaeoli sp. nov., a fructophilic lactic acid
Copolovici L & Niinemets U    € (2016) Environmental impacts on          bacterium isolated from a flower. International Journal of Sys-
  plant volatile emission. Deciphering Chemical Language of              tematic and Evolutionary Microbiology 61: 898–902.
    Case 1:20-cv-03477-LLS Document 26-8 Filed 08/31/20 Page 13 of 18

                                                                                                         Mosquito phytophagy 131


Eyde RH & Morgan JT (1973) Floral sructure and evolution in Lope-     Gouagna LC, Kerampran R, Lebon C, Brengues C, Toty C, et al.
   zieae (Onagraceae). American Journal of Botany 60: 771–787.          (2014) Sugar-source preference, sugar intake and relative
Ferguson HM, Dornhaus A, Beeche A, Borgemeister C, Gottlieb             nutritional benefits in Anopheles arabiensis males. Acta Tropica
   M, et al. (2010) Ecology: a prerequisite for malaria elimination     132: S70–S79.
   and eradication. PLoS Medicine 7: e1000303.                        Gouagna L, Poueme RS, Dabire KR, Ouedraogo J, Fontenille D &
Ficalbi E (1899) Venti specie di zanzare (Culicidae) Italiene. Bul-     Simard F (2010) Patterns of sugar feeding and host plant pref-
   letino Societa Entomologica Italiana 31: 46–234.                     erences in adult males of An. gambiae (Diptera: Culicidae).
Fikrig K, Johnson BJ, Fish D & Ritchie SA (2017) Assessment of          Journal of Vector Ecology 35: 267–276.
   synthetic floral-based attractants and sugar baits to capture      Greenwalt DE, Goreva YS, Siljestrom SM, Rose T & Harbach RE
   male and female Aedes aegypti (Diptera: Culicidae). Parasites        (2013) Hemoglobin-derived porphyrins preserved in a Middle
   and Vectors 10: 1–9.                                                 Eocene blood-engorged mosquito. Proceedings of the National
Fiorenzano JM, Koehler PG & Xue RD (2017) Attractive toxic              Academy of Sciences of the USA 110: 18496–18500.
   sugar bait (ATSB) for control of mosquitoes and its impact on      Grimaldi DA & Engel MS (2005) Evolution of the Insects. Cam-
   non-target organisms: a review. International Journal of Envi-       bridge University Press, New York, NY, USA.
   ronmental Research and Public Health 14: 398.                      Haegar J (1955) The non-blood feeding habits of Aedes tae-
Fischer MK & Shingleton AW (2001) Host plant and ants influ-            niorhynchus on Sanibel Island, Florida. Mosquito News 15: 21–
   ence the honeydew sugar composition of aphids. Functional            26.
   Ecology 15: 544–550.                                               Hagen H (1883) Simulum feeding upon chrysalids. The Ento-
Fischer MK, Vo W, Schopf R & Hoffmann KH (2002) Age-speci-              mologist’s Monthly Magazine 19: 254–255.
   fic patterns in honeydew production and honeydew composi-          Hall-Mendelin S, Ritchie SA, Johansen CA, Zborowski P, Cortis
   tion in the aphid Metopeurum fuscoviride: implications for ant-      G et al. (2010) Exploiting mosquito sugar feeding to detect
   attendance. Journal of Insect Physiology 48: 319–326.                mosquito-borne pathogens. Proceedings of the National Acad-
Flies EJ, Toi C, Weinstein P, Doggett SK & Williams CR (2015)           emy of Sciences of the USA 107: 11255–11259.
   Converting mosquito surveillance to arbovirus surveillance         Harris P & Cooke D (1969) Survival and fecundity of mosquitoes
   with honey-baited nucleic acid preservation cards. Vector-           fed on insect haemolymph. Nature 222: 1264–1265.
   Borne and Zoonotic Diseases 7: 397–403.                            Harris P, Riordan D & Cooke D (1969) Mosquitoes feeding on
Foster WA (1995) Mosquito sugar feeding and reproductive                insect larvae. Science 164: 184–185.
   energetics. Annual Review of Entomology 40: 443–474.               Hartkopf-Froder C, Rust J, Wappler T, Friis EM & Viehofen A
Foster WA (2008) Phytochemicals as population sampling lures.           (2012) Mid-Cretaceous charred fossil flowers reveal direct
   Journal of the American Mosquito Control Association 24:             observation of arthropod feeding strategies. Biology Letters 8:
   138–146.                                                             295–298.
Foster WA & Hancock RG (1994) Nectar-related olfactory and            Heil M (2015) Extrafloral nectar at the plant-insect interface: a
   visual attractants for mosquitoes. Journal of the American           spotlight on chemical ecology, phenotypic plasticity, and food
   Mosquito Control Association 10: 288–296.                            webs. Annual Review of Entomology 60: 213–232.
Free AJB (1970) Effect of flower shapes and nectar guides on the      Herrera CM & Pozo MI (2010) Nectar yeasts warm the flowers of
   behaviour of foraging honeybees. Behaviour 37: 269–285.              a winter-blooming plant. Proceedings of the Royal Society B
Fridman S, Izhaki I, Gerchman Y & Halpern M (2012) Bacterial            277: 1827–1834.
   communities in floral nectar. Environmental Microbiology           Herrera CM, Pozo MI & Medrano M (2013) Yeasts in nectar of
   Reports 4: 97–104.                                                   an early-blooming herb: sought by bumble bees, detrimental to
Gary R & Foster W (2004) Anopheles gambiae feeding and sur-             plant fecundity. Ecology 94: 273–279.
   vival on honeydew and extra-floral nectar of peridomestic          Hew C, Thio Y, Wong S & Chin T (1978) Rhythmic production
   plants. Medical and Veterinary Entomology 18: 102–107.               of carbon dioxide by tropical orchid flowers. Physiologia Plan-
Geneau CE, W€ackers FL, Luka H & Balmer O (2013) Effects of            tarum 42: 226–230.
   extrafloral and floral nectar of Centaurea cyanus on the para-     Hill SR, Zaspel J, Weller S, Hansson BS & Ignell R (2010) To be
   sitoid wasp Microplitis mediator: olfactory attractiveness and       or not to be. . . a vampire: a matter of sensillum numbers in
   parasitization rates. Biological Control 66: 16–20.                  Calyptra thalictri? Arthropod Structure and Development 39:
George J, Blanford S, Thomas MB & Baker TC (2014) Malaria               322–333.
   mosquitoes host-locate and feed upon caterpillars. PLoS ONE        Hocking B & Sharplin CD (1965) Flower basking by arctic insects.
   9: e108894.                                                          Nature 206: 215.
Gillies M (1980) The role of carbon dioxide in host-finding by        Hocking B, Richards W & Twinn C (1950) Observations on the
   mosquitoes. Bulletin of Entomological Research 70: 525–532.          bionomics of some northern mosquito species (Culicidae:
Golonka AM, Johnson BO, Freeman J & Hinson DW (2014)                    Diptera). Canadian Journal of Research 28: 58–80.
   Impact of nectarivorous yeasts on Silene caroliniana’s scent.      Hoffmeister M & Junker RR (2017) Herbivory-induced changes
   Eastern Biologist 3: 1–26.                                           in the olfactory and visual display of flowers and extrafloral
Gorham JR (1976) Orchid pollination by Aedes mosquitoes in              nectaries affect pollinator behavior. Evolutionary Ecology 31:
   Alaska. American Midland Naturalist 95: 208–210.                     269–284.
             Case 1:20-cv-03477-LLS Document 26-8 Filed 08/31/20 Page 14 of 18

132 Peach & Gries


Horovitz A & Cohen Y (1972) Ultraviolet reflectance characteris-       Kessler S, Vlimant M & Guerin PM (2015) Sugar-sensitive neu-
   tics in flowers of crucifers. American Journal of Botany 59:          rone responses and sugar feeding preferences influence lifespan
   706–713.                                                              and biting behaviours of the Afrotropical malaria mosquito,
Horth L, Campbell L & Bray R (2014) Wild bees preferentially             Anopheles gambiae. Journal of Comparative Physiology A 201:
   visit Rudbeckia flower heads with exaggerated ultraviolet             317–329.
   absorbing floral guides. Biology Open 3: 221–230.                   Kevan P (1972) Insect pollination of high arctic flowers. Journal
Howard L, Dyar H & Knab F (1912) The Mosquitoes of North                 of Ecology 60: 831–847.
   and Central America and the West Indies. Carnegie Institute of      Koski MH & Ashman TL (2014) Dissecting pollinator responses
   Washington, Washington, DC, USA.                                      to a ubiquitous ultraviolet floral pattern in the wild. Functional
Hung KY, Michailides TJ, Millar JG & Wayadande A (2015)                  Ecology 28: 868–877.
   House fly (Musca domestica L.) attraction to insect honeydew.       Labandeira CC (1997) Insect mouthparts: ascertaining the paleo-
   PLoS One 10: e0124746.                                                biology of insect feeding strategies. Annual Review of Ecology
van den Hurk AF, Johnson PH, Hall-Mendelin S, Northill J,                and Systematics 28: 153–193.
   Simmons RJ et al. (2007) Expectoration of flaviviruses during       Lahondere C, Vinauger C, Okubo RP, Wolff G, Akbari OS & Rif-
   sugar feeding by mosquitoes (Diptera: Culicidae). Journal of          fell JA (2019) The olfactory basis of orchid pollination by mos-
   Medical Entomology 44: 845–850.                                       quitoes. bioRxiv, 643510.
Hussain A, Forrest J & Dixon A (1974) Sugar, organic acid, phe-        Larson B, Kevan P & Inouye D (2001) Flies and flowers: taxo-
   nolic acid and plant growth regulator content of extracts of          nomic diversity of anthophiles and pollinators. Canadian
   honeydew of the aphid Myzus persicae and of its host plant,           Entomologist 133: 439–465.
   Raphanus sativus. Annals of Applied Biology 78: 65–73.              Lehane MJ (2005) The Biology of Blood-Sucking Insects. Cam-
Hyett J (1960) Pollination of the nodding greenhood. Victorian           bridge University Press, Cambridge, UK.
   Naturalist 76: 240–241.                                             Leroy PD, Sabri A, Heuskin S, Thonart P, Lognay G et al. (2011)
Inouye DW (1980) The terminology of floral larceny. Ecology 61:          Microorganisms from aphid honeydew attract and enhance
   1251–1253.                                                            the efficacy of natural enemies. Nature Communications 2:
Irwin RE, Bronstein JL, Manson JS & Richardson L (2010)                  348.
   Nectar robbing: ecological and evolutionary perspectives.           Lothrop HD, Wheeler SS, Fang Y & Reisen WK (2012) Use of
   Annual Review of Ecology, Evolution, and Systematics 41:              scented sugar bait stations to track mosquito-borne arbovirus
   271–292.                                                              transmission in California. Journal of Medical Entomology 49:
Jacob JW, Tchouassi DP, Lagat ZO, Mathenge EM, Mweresa CK                1466–1472.
   & Torto B (2018) Independent and interactive effect of plant-       Luer C (1975) The Native Orchids of the United States and
   and mammalian- based odors on the response of the malaria             Canada, Excluding Florida. W.S. Cromwell, Ipswich, UK.
   vector, Anopheles gambiae. Acta Tropica 185: 98–106.                Lutz EK, Lahondere C, Vinauger C & Riffell JA (2017) Olfactory
Jepson PC & Healy TP (1988) The location of floral nectar                learning and chemical ecology of olfaction in disease vector
   sources by mosquitoes: an advanced bioassay for volatile plant        mosquitoes: a life history perspective. Current Opinion in
   odours and initial studies with Aedes aegypti (L.) (Diptera:          Insect Science 20: 75–83.
   Culicidae). Bulletin of Entomological Research 78: 641–650.         Magnarelli LA (1977) Nectar feeding by Aedes sollicitans and its
Jhumur U, D€  otterl S & J€
                          urgens A (2007) Electrophysiological and       relation to gonotrophic activity. Environmental Entomology 6:
   behavioural responses of mosquitoes to volatiles of Silene otites     237–242.
   (Caryophyllaceae). Arthropod-Plant Interactions 1: 245–254.         Magnarelli LA (1979) Diurnal nectar feeding of Aedes cantator
Joseph S (1970) Fruit feeding of mosquitoes in nature. Proceed-          and Aedes sollicitans. Environmental Entomology 8: 949–955.
   ings of the New Jersey Mosquito Extermination Association           Maier W, Becker-Feldman H & Seitz H (1987) Pathology of
   57: 125–132.                                                          malaria-infected mosquitoes. Parasitology Today 3: 216–218.
Joseph S & Bickley W (1969) Culiseta melanura (Coquillett) on          Manda H, Gouagna L, Nyandat E, Kabiru E, Jackson R et al.
   the Eastern Shore of Maryland (Diptera: Culicidae). Agricul-          (2007) Discriminative feeding behaviour of Anopheles gambiae
   tural Experiment Station Bulletin A-161, University of Mary-          s.s. on endemic plants in western Kenya. Medical and Veteri-
   land, College Park, MD, USA.                                          nary Entomology 21: 103–111.
Junnila A, M€ uller GC & Schlein Y (2010) Species identification of    Martel V, Schlyter F, Ignell R, Hansson BS & Anderson P (2011)
   plant tissues from the gut of An. sergentii by DNA analysis. Acta     Mosquito feeding affects larval behaviour and development in
   Tropica 115: 227–233.                                                 a moth. PLoS ONE 6: e25658.
Kato M (1996) Plant-pollinator interactions in the understory of       Mattingly P (1965) The evolution of parasite-arthropod vector
   a lowland mixed dipterocarp forest in Sarawak. American               systems. The Evolution of Parasite-Arthropod Vector Systems
   Journal of Botany 83: 732–743.                                        (ed. by A Taylor), pp. 29–45. Blackwell Publishing, Oxford, UK.
Kenney A, Cusick A, Payne J, Gaughenbaugh A, Renshaw A et al.          McCrae A, Ssenkubuge Y, Manuma P, Mawejje C & Kitama A
   (2017) The potential for flower nectar to allow mosquito to           (1969) Mosquito and tabanid activity at some plant sugar
   mosquito transmission of Francisella tularensis. PLoS ONE 12:         sources. Report of the East African Virus Research Institute 18:
   e0175157.                                                             96–102.
    Case 1:20-cv-03477-LLS Document 26-8 Filed 08/31/20 Page 15 of 18

                                                                                                         Mosquito phytophagy 133


McMeniman CJ, Corfas RA, Matthews BJ, Ritchie SA & Vosshall             gambiae to host plant volatiles and synthetic blends. Parasites
  LB (2014) Multimodal integration of carbon dioxide and other          & Vectors 5: 234.
  sensory cues drives mosquito attraction to humans. Cell 156:        Nyasembe VO, Tchouassi DP, Mbogo CM, Sole CL & Pirk C
  1060–1071.                                                            (2015) Linalool oxide: Generalist plant based lure for mosquito
Meeuse BJD & Raskin I (1988) Sexual reproduction in the arum            disease vectors. Parasites & Vectors 8: 581.
  lily family, with emphasis on thermogenicity. Sexual Plant          Nyasembe VO, Tchouassi DP, Pirk CWW, Sole CL & Torto B
  Reproduction 1: 3–15.                                                 (2018) Host plant forensics and olfactory-based detection in
de Meillon B, Sebastian A & Khan Z (1967) Cane-sugar feeding            Afro-tropical mosquito disease vectors. PLoS Neglected Tropi-
  in Culex pipiens fatigans. Bulletin of the World Health Organi-       cal Diseases 12: e0006185.
  zation 36: 53–65.                                                   O’Meara GF (1987) Nutritional ecology of blood feeding Diptera.
Melanson VR, Jochim R, Yarnell M, Ferlez KB & Richardson JH             Nutritional Ecology of Insects, Mites, Spiders, and Related
  (2018) Improving vector-borne pathogen surveillance: a labo-          Invertebrates (ed. by F Slansky & J Rodriguez), pp. 741–764.
  ratory-based study exploring the potential to detect dengue           Wiley, New York, NY, USA.
  virus and malaria parasites in mosquito saliva. Journal of Vec-     Olanga EA, Okal MN, Mbadi PA, Kokwaro ED & Mukabana WR
  tor Borne Diseases 54: 301–310.                                       (2010) Attraction of Anopheles gambiae to odour baits aug-
Muir LE, Thorne MJ & Kay BH (1992) Aedes aegypti (Diptera:              mented with heat and moisture. Malaria Journal 9: 6.
  Culicidae) vision: spectral sensitivity and other perceptual        von Oppen S, Masuh H, Licastro S & Zerba E (2015) A floral-
  parameters of the female eye. Journal of Medical Entomology           derived attractant for Aedes aegypti mosquitoes. Entomologia
  29: 278–281.                                                          Experimentalis et Applica 155: 184–192.
M€uller H (1873) Die Befruchtung der Blumen durch Insekten.           Orban LL & Plowright CMS (2014) Getting to the start line: how
  Wilhelm Engelmann, Leipzig, Germany.                                  bumblebees and honeybees are visually guided towards their
M€uller G & Schlein Y (2005) Plant tissues: the frugal diet of mos-     first floral contact. Insectes Sociaux 61: 325–336.
  quitoes in adverse conditions. Medical and Veterinary Ento-         Ortega-Olivencia A, Rodrıguez-Ria~   no T, Valtue~na FJ, L
                                                                                                                                 opez J &
  mology 19: 413–422.                                                   Devesa JA (2005) First confirmation of a native bird-pollinated
M€uller GC, Beier JC, Traore SF, Toure MB, Traore MM et al.             plant in Europe. Oikos 110: 578–590.
  (2010a) Field experiments of Anopheles gambiae attraction to        Otienoburu PE, Ebrahimi B, Phelan PL & Foster WA (2012) Anal-
  local fruits/seedpods and flowering plants in Mali to optimize        ysis and optimization of a synthetic milkweed floral attractant
  strategies for malaria vector control in Africa using attractive      for mosquitoes. Journal of Chemical Ecology 38: 873–881.
  toxic sugar bait methods. Malaria Journal 9: 262.                   Pansarin ER & Pansarin LM (2017) Crane flies and microlepi-
M€uller GC, Xue R & Schlein Y (2010b) Seed pods of the carob tree       doptera also function as pollinators in Epidendrum (Orchi-
  Ceratonia siliqua are a favored sugar source for the mosquito         daceae: Laeliinae): the reproductive biology of E. avicula. Plant
  Aedes albopictus in coastal Israel. Acta Tropica 116: 235–239.        Species Biology 32: 200–209.
M€uller GC, Xue R & Schlein Y (2011) Differential attraction of       Patt JM, Merchant MW, Williams DRE, Bastiaan JD, Patt JM
  Aedes albopictus in the field to flowers, fruits and honeydew.        et al. (1989) Pollination biology of Platanthera stricta (Orchi-
  Acta Tropica 118: 45–49.                                              daceae) in Olympic National Park, Washington. American
Nicolson S & Thornburg R (2007) Nectar chemistry. Nectaries             Journal of Botany 76: 1097–1106.
  and Nectar (ed. by S Nicolson, M Nepi & E Pacini), pp. 215–         Patterson R, Smittle B & DeNeve R (1969) Feeding habits of male
  264. Springer, Dordrecht, The Netherlands.                            southern house mosquitoes on 32P-labeled and unlabeled
Nikbakhtzadeh MR, Terbot J, Otienoburu PE & Foster WA                   plants. Journal of Economic Entomology 62: 1455–1458.
  (2014) Olfactory basis of floral preference of the malaria vector   Pawlowski J, Szadziewski R, Kmieciak D, Fahrni J & Bittar G
  Anopheles gambiae (Diptera: Culicidae) among common Afri-             (1996) Phylogeny of the infraorder Culicomorpha (Diptera:
  can plants. Journal of Vector Ecology 39: 372–383.                    Nematocera) based on 28S RNA gene sequences. Systematic
Nikbakhtzadeh MR, Terbot JW & Foster WA (2016) Survival                 Entomology 21: 167–178.
  value and sugar access of four East African plant species attrac-   Peach DAH & Gries G (2016) Nectar thieves or invited pollina-
  tive to a laboratory strain of sympatric Anopheles gambiae            tors? A case study of tansy flowers and common house mosqui-
  (Diptera: Culicidae). Journal of Medical Entomology 53:               toes. Arthropod-Plant Interactions 10: 497–506.
  1105–1111.                                                          Peach DAH & Gries G (2019) Supplementary data for: mosquito
Nunes RD, Ventura-Martins G, Moretti DM, Medeiros-Castro P,             phytophagy – sources exploited, ecological function, and evo-
  Rocha-Santos C et al. (2016) Polyphenol-rich diets exacerbate         lutionary transition to haematophagy. Dryad Dataset. https://d
  AMPK-mediated autophagy, decreasing proliferation of mos-             oi.org/10.5061/dryad.63xsj3tz5
  quito midgut microbiota, and extending vector lifespan. PLoS        Peach DAH, Gries R, Young N, Lakes R, Galloway E et al. (2019a)
  Neglected Tropical Diseases 10: e0005034.                             Attraction of female Aedes aegypti (L.) to aphid honeydew.
Nyasembe V & Torto B (2014) Volatile phytochemicals as mos-             Insects 10: 43.
  quito semiochemicals. Phytochemical Letters 8: 196–201.             Peach DAH, Gries R, Zhai H, Young N & Gries G (2019b) Multi-
Nyasembe VO, Teal PEA, Mukabana WR, Tumlinson JH & Torto                modal floral cues guide mosquitoes to tansy inflorescences.
  B (2012) Behavioural response of the malaria vector Anopheles         Scientific Reports 9: 3908.
             Case 1:20-cv-03477-LLS Document 26-8 Filed 08/31/20 Page 16 of 18

134 Peach & Gries


Peach DAH, Ko E, Blake AJ & Gries G (2019c) Ultraviolet               Rivera-Perez C, Clifton ME & Noriega FG (2017) How micronu-
  inflorescence cues enhance attractiveness of inflorescence             trients influence the physiology of mosquitoes. Current Opin-
  odour to Culex pipiens mosquitoes. PLoS ONE 14:                        ion in Insect Science 23: 112–117.
  e0217484.                                                           R€ose USR, Lewis J & Tumlinson JH (2006) Extrafloral nectar
Phasomkusolsil S, Pantuwatana K, Tawong J, Khongtak W, Kert-             from cotton (Gossypium hirsutum) as a food source for para-
  manee Y et al. (2017) Sugar and multivitamin diet effects on           sitic wasps. Functional Ecology 20: 67–74.
  the longevity and mating capacity of laboratory-reared male         Russell C & Hunter F (2002) Analysis of nectar and honeydew
  anopheline mosquitoes. Journal of the American Mosquito                feeding in Aedes and Ochlerotatus mosquitoes. Journal of the
  Control Association 33: 175–183.                                       American Mosquito Control Association 18: 86–90.
Poinar GO, Zavortink TJ, Pike T & Johnston PA (2000) Paleoculi-       Salerno G, Frati F, Marino G, Ederli L, Pasqualini S et al. (2017)
  cis minutus (Diptera: Culicidae) n. gen., n. sp., from Cretaceous      Effects of water stress on emission of volatile organic com-
  Canadian amber, with a summary of described fossil mosqui-             pounds by Vicia faba, and consequences for attraction of the
  toes. Acta Geologica Hispanica 35: 119–128.                            egg parasitoid Trissolcus basalis. Journal of Pest Science 90:
Ponnusamy L, Xu N, Nojima S, Wesson DM, Schal C & Apper-                 635–647.
  son CS (2008) Identification of bacteria and bacteria-associ-       Sandholm HA & Price RD (1962) Field observations on the nec-
  ated chemical cues that mediate oviposition site preferences by        tar feeding habits of some Minnesota mosquitoes. Mosquito
  Aedes aegypti. Proceedings of the National Academy of                  News 22: 346–349.
  Sciences of the USA 105: 9262–9267.                                 Schlein Y & Muller G (1995) Assessment of plant tissue feeding
Pozo MI, Lievens B & Jacquemyn H (2014) Impact of microor-               by sand flies (Diptera: Psychodidae) and mosquitoes (Diptera:
  ganisms on nectar chemistry, pollinator attraction and plant           Culicidae). Journal of Medical Entomology 32: 882–887.
  fitness. Nectar: Production, Chemical Composition and Bene-         Schlein Y & M€   uller GC (2008) An approach to mosquito control
  fits to Animals and Plants (ed. by R Peck), pp. 1–45. Nova Pub-        using the dominant attraction of flowering Tamarix jordanis
  lishers, New York, NY, USA.                                            trees against Culex pipiens. Journal of Medical Entomology 45:
Pringle EG, Novo A, Ableson I, Barbehenn RV & Vannette RL                384–390.
  (2014) Plant-derived differences in the composition of aphid        Scott-Fiorenzano JM, Fulcher AP, Seeger KE, Allan SA, Kline DL
  honeydew and their effects on colonies of aphid-tending ants.          et al. (2017) Evaluations of dual attractant toxic sugar baits for
  Ecology and Evolution 4: 4065–4079.                                    surveillance and control of Aedes aegypti and Aedes albopictus
Qualls WA, Xue RD, Beier JC & M€     uller GC (2013) Survivorship        in Florida. Parasites and Vectors 10: 9.
  of adult Aedes albopictus (Diptera: Culicidae) feeding on           Seymour RS & Matthews PGD (2006) The role of thermogenesis
  indoor ornamental plants with no inflorescence. Parasitology           in the pollination biology of the Amazon waterlily Victoria
  Research 112: 2313–2318.                                               amazonica. Annals of Botany 98: 1129–1135.
Ramırez AL, van den Hurk AF, Meyer DB & Ritchie SA (2018)            Seymour RS & Schultze-Motel P (1997) Heat-producing flowers.
  Searching for the proverbial needle in a haystack: advances in         Endeavour 21: 125–129.
  mosquito-borne arbovirus surveillance. Parasites & Vectors 11:      Seymour RS, Gibernau M & Ito K (2003) Thermogenesis and res-
  320.                                                                   piration of inflorescences of the dead horse arum Helicodiceros
Raup H (1930) The pollination of Habenaria obtusata. Rhodora             muscivorus, a pseudothermoregulatory aroid associated with
  32: 88–89.                                                             fly pollination. Functional Ecology 17: 886–894.
Reader T, Higginson AD, Barnard CJ & Gilbert FS (2006) The            Seymour RS, Ito K, Umekawa Y, Matthews PDG & Pirintsos SA
  effects of predation risk from crab spiders on bee foraging            (2015) The oxygen supply to thermogenic flowers. Plant, Cell
  behavior. Behavioral Ecology 17: 933–939.                              and Environment 38: 827–837.
Reeves LE, Holderman CJ, Blosser EM, Gillett-Kaufman JL,              Shimoda M & Honda K (2013) Insect reactions to light and its
  Kawahara AY et al. (2018) Identification of Uranotaenia sap-           applications to pest management. Applied Entomology and
  phirina as a specialist of annelids broadens known mosquito            Zoology 48: 413–421.
  host use patterns. Communications Biology 1: 92.                    Sippell WL & Brown AWA (1953) Studies on the response of the
Reidenbach KR, Cook S, Bertone MA, Harbach RE, Wiegmann                  female Aedes mosquito. V. The role of visual factors. Bulletin of
  BM & Besansky NJ (2009) Phylogenetic analysis and temporal             Entomological Research 43: 567–574.
  diversification of mosquitoes (Diptera: Culicidae) based on         Smallegange RC, Schmied WH, van Roey KJ, Verhulst NO, Spit-
  nuclear genes and morphology. BMC Evolutionary Biology 9:              zen J et al. (2010) Sugar-fermenting yeast as an organic source
  298.                                                                   of carbon dioxide to attract the malaria mosquito Anopheles
Reisen WK, Meyer RP & Milby MM (1986) Patterns of fructose               gambiae. Malaria Journal 9: 292.
  feeding by Culex tarsalis (Diptera: Culicidae). Journal of Medi-    Smith JB (1904) Report of the New Jersey State Agricultural
  cal Entomology 23: 366–373.                                            Experiment Station upon the Mosquitoes Occurring within
Rering CC, Beck JJ, Hall GW, McCartney MM & Vannette RL                  the State, their Habits, Life History, etc. MacCrellish and
  (2018) Nectar-inhabiting microorganisms influence nectar               Quiglley, Trenton, NJ, USA.
  volatile composition and attractiveness to a generalist pollina-    Smith L & Beck JJ (2013) Effect of mechanical damage on emis-
  tor. New Phytologist 220: 750–759.                                     sion of volatile organic compounds from plant leaves and
    Case 1:20-cv-03477-LLS Document 26-8 Filed 08/31/20 Page 17 of 18

                                                                                                          Mosquito phytophagy 135


  implications for evaluation of host plant specificity of prospec-   Todd FE & Vansell GH (1942) Pollen grains in nectar and honey.
  tive biological control agents of weeds. Biocontrol Science and       Journal of Economic Entomology 35: 728–731.
  Technology 23: 880–907.                                             Torto B (2019) Innovative approaches to exploit host plant
Smith SM & Gadawski RM (1994) Nectar feeding by the early-              metabolites in malaria control. Pest Management Science 75:
  spring mosquito Aedes provocans. Medical and Veterinary               2341–2345.
  Entomology 8: 201–213.                                              Twinn C, Hocking B, McDuffie W & Cross H (1948) A prelimi-
Steiner CD, Riemersma KK, Stuart JB, Singapuri A, Lothrop HD            nary account of the biting flies at Churchill, Manitoba. Cana-
  & Coffey LL (2018) Scented sugar baits enhance detection of           dian Journal of Research 26: 334–357.
  St. Louis encephalitis and West Nile viruses in mosquitoes in       Ushio M, Yamasaki E, Takasu H, Nagano AJ, Fujinaga S et al.
  suburban California. Journal of Medical Entomology 55:                (2015) Microbial communities on flower surfaces act as signa-
  1307–1318.                                                            tures of pollinator visitation. Scientific Reports 5: 8695.
Stone C & Foster W (2013) Plant-sugar feeding and vectorial           Verhulst NO, Beijleveld H, Knols BG, Takken W, Schraa G et al.
  capacity. Ecology of Parasite-Vector Interactions (ed. by W           (2009) Cultured skin microbiota attracts malaria mosquitoes.
  Takken & CJM Koenraadt), pp. 35–79. Wageningen Academic               Malaria Journal 8: 302.
  Publishers, Wageningen, The Netherlands.                            Verhulst NO, Andriessen R, Groenhagen U, Kiss GB, Schulz S
Stone CM, Taylor RM & Roitberg BD (2009) Sugar deprivation              et al. (2010) Differential attraction of malaria mosquitoes to
  reduces insemination of Anopheles gambiae (Diptera: Culici-           volatile blends produced by human skin bacteria. PLoS ONE 5:
  dae), despite daily recruitment of adults, and predicts decline       e15829.
  in model populations. Journal of Medical Entomology 46:             Vinauger C, van Breugel F, Locke L, Tobin K, Dickinson M et al.
  1327–1337.                                                            (2019) Visual-olfactory integration in the human disease vec-
Stone CM, Hamilton IM & Foster WA (2011) A survival and                 tor mosquito, Aedes aegypti. Current Biology 29: 2509–2516.
  reproduction trade-off is resolved in accordance with resource      Voss E & Riefner R (1983) A pyralid moth (Lepidoptera) as polli-
  availability by virgin female mosquitoes. Animal Behaviour 81:        nator of blunt-leaf orchid. Great Lakes Entomologist 16: 47–56.
  765–774.                                                            Vrzal EM, Allan SA & Hahn DA (2010) Amino acids in nectar
Stone C, Chitnis N & Gross K (2016) Environmental influences            enhance longevity of female Culex quinquefasciatus mosqui-
  on mosquito foraging and integrated vector management can             toes. Journal of Insect Physiology 56: 1659–1664.
  delay the evolution of behavioral resistance. Evolutionary          Waage JK (1979) The evolution of insect/vertebrate associations.
  Applications 9: 502–517.                                              Biological Journal of the Linnean Society 12: 187–224.
Stone CM, Witt ABR, Walsh GC, Foster WA & Murphy ST                   Way MJ (1963) Mutualism between ants and honeydew-produc-
  (2018) Would the control of invasive alien plants reduce              ing Homoptera. Annual Review of Entomology 8: 307–344.
  malaria transmission? A review. Parasites & Vectors 11: 76.         Wen Y, Muir LE & Kay BH (1997) Response of Culex quinquefas-
Stoutamire W (1968) Mosquito pollination of Habenaria obtu-             ciatus to visual stimuli. Journal of the American Mosquito
  sata. Michigan Botanist 7: 203–212.                                   Control Association 13: 150–152.
Stoutamire WP (1971) Pollination in temperate American orch-          Wood DM, Dang PT & Ellis RA (1979) The Insects and Arachnids
  ids. Proceedings of the Sixth World Orchid Conference (ed. by         of Canada, Part 6: The Mosquitoes of Canada – Diptera: Culici-
  M Corrigan), pp. 233–243. Halstead Press, Sydney, NSW, Aus-           dae. Research Branch, Agriculture Canada, Ottawa, Canada.
  tralia.                                                             Yee WL & Foster WA (1992) Diel sugar-feeding and host-seeking
Swammerdam J (1758) The Book of Nature, or, The History of              rhythms in mosquitoes (Diptera: Culicidae) under laboratory
  Insects. Translation from the Dutch and Latin original edition        conditions. Journal of Medical Entomology 29: 784–791.
  by T Flloyed. John Hill. CG Seyffert, London, UK.                   Yu B, Ding Y & Mo J (2015) Behavioural response of female
Takken W & Verhulst NO (2017) Chemical signaling in                     Culex pipiens pallens to common host plant volatiles and syn-
  mosquito–host interactions: the role of human skin micro-             thetic blends. Parasites & Vectors 8: 598.
  biota. Current Opinion in Insect Science 20: 68–74.                 Yu B, Ding Y, Mo X, Liu N, Li H & Mo J (2016) Survivorship and
Tenywa FC, Kambagha A, Saddler A & Maia MF (2017) The                   fecundity of Culex pipiens pallens feeding on flowering plants
  development of an ivermectin-based attractive toxic sugar bait        and seed pods with differential preferences. Acta Tropica 155:
  (ATSB) to target Anopheles arabiensis. Malaria Journal 16: 338.       51–57.
Theobald FV (1901) A Monograph of the Culicidae, or Mosqui-           Yu B, Huang S, Ding Y, Fouad H, Li H & Mo JC (2017) Labora-
  toes, Vol. 1. British Museum, London, UK.                             tory evaluation of differential attraction of Culex pipiens pallens
Thien L (1969) Mosquito pollination of Habenaria obtusata               to the volatiles of flowers, fruits, and seed pods. Journal of
  (Orchidaceae). American Journal of Botany 56: 232–237.                Asia-Pacific Entomology 20: 1372–1376.
Thien L & Utech F (1970) The mode of pollination in Habenaria         Yu B, Hu Y, Ding Y, Tian J & Mo J (2018) Feeding on different
  obtusata (Orchidaceae). American Journal of Botany 57: 1031–          attractive flowering plants affects the energy reserves of Culex
  1035.                                                                 pipiens pallens adults. Parasitology Research 117: 67–73.
Thomson GM (1927) The pollination of New Zealand flowers by           Zappia SPW, Chubaty AM & Roitberg BD (2018) State-depen-
  birds and insects. Proceedings of the New Zealand Institute 57:       dent domicile leaving rates in Anopheles gambiae. Malaria Jour-
  106–125.                                                              nal 17: 25.
             Case 1:20-cv-03477-LLS Document 26-8 Filed 08/31/20 Page 18 of 18

136 Peach & Gries


Zaspel JM, Kononenko VS & Goldstein PZ (2007) Another blood             the orientation behaviour of Aedes aegypti towards heat
  feeder? Experimental feeding of a fruit-piercing moth species         sources. Journal of Insect Physiology 100: 9–14.
  on human blood in the Primorye Territory of Far Eastern Rus-        Zhang YW, Zhao JM & Inouye DW (2014) Nectar thieves influ-
  sia (Lepidoptera: Noctuidae: Calpinae). Journal of Insect             ence reproductive fitness by altering behaviour of nectar rob-
  Behavior 20: 437–451.                                                 bers and legitimate pollinators in Corydalis ambigua
Zaspel JM, Zahiri R, Hoy MA, Janzen D, Weller SJ & Wahlberg N           (Fumariaceae). Journal of Ecology 102: 229–237.
  (2012) A molecular phylogenetic analysis of the vampire moths       Zhu L, Qualls WA, Marshall JM, Arheart KL, Deangelis DL et al.
  and their fruit-piercing relatives (Lepidoptera: Erebidae: Calpi-     (2015) A spatial individual-based model predicting a great
  nae). Molecular Phylogenetics and Evolution 65: 786–791.              impact of copious sugar sources and resting sites on survival of
Zermoglio PF, Robuchon E, Leonardi MS, Chandre F & Lazzari              Anopheles gambiae and malaria parasite transmission. Malaria
  CR (2017) What does heat tell a mosquito? Characterization of         Journal 14: 59.
